Exhibit 10.1

 

SUPERNUS PHARMACEUTICALS, INC.

THIRD AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This THIRD AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”) is made this 8th day of May, 2018 to that certain Amended and
Restated Employment Agreement (the “Employment Agreement”), dated February 29,
2012, as amended by Amendment dated August 8, 2014 and Second Amendment dated
March 2, 2016, by and between Supernus Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and Jack Khattar (the “Executive”).

 

WHEREAS, the Company and the Executive wish to amend the Employment Agreement as
provided herein;

 

WHEREAS, Section 16 of the Employment Agreement provides that the Employment
Agreement may be amended or modified only by a written instrument signed by the
Executive and by an expressly authorized representative of the Company; and

 

WHEREAS, the Board of Directors of the Company adopted that certain Clawback
Policy of Supernus Pharmaceuticals, Inc., which policy is attached hereto as
Exhibit A (the “Clawback Policy”), on February 24, 2017, and the Compensation
Committee ratified the Clawback Policy on April 23, 2018;

 

NOW THEREFORE, in consideration of the foregoing premises and other
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree that the Agreement shall be
amended as follows:

 

AMENDMENT

 

1.                                      Notwithstanding the Effective Date set
forth in the Clawback Policy, the Company and the Executive hereby agree that
all amounts payable to the Executive under the Employment Agreement shall be
subject to the terms and conditions of the Clawback Policy.

 

2.                                      Except as expressly provided herein, the
remaining terms of the Employment Agreement shall continue in full force and
effect.

 

[Signature Page Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the undersigned have executed and delivered this Third
Amendment to Amended and Restated Employment Agreement as of the date first
above written.

 

 

 

COMPANY:

 

 

 

SUPERNUS PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Gregory Patrick

 

 

Name:

Gregory Patrick

 

 

Title:

Chief Financial Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Jack Khattar

 

 Jack Khattar

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Clawback Policy of Supernus Pharmaceuticals, Inc.

 

Introduction:  The Board of Directors (the “Board”) of Supernus
Pharmaceuticals, Inc. (the “Company”) believes that it is in the best interests
of the Company and its stockholders to create and maintain a culture that
emphasizes integrity and accountability and that reinforces the Company’s
pay-for-performance compensation philosophy.  The Board has therefore adopted
this policy which permits the recoupment of certain executive compensation in
accordance with the terms herein (the “Policy”).

 

Administration:  This Policy shall be administered by the Board or, if so
designated by the Board, the Compensation Committee of the Board (the
“Compensation Committee”), in which case references herein to the Board shall be
deemed references to the Compensation Committee.  Any determinations made by the
Board shall be final and binding on all affected individuals.

 

Covered Executives:  This Policy applies to the Company’s current and former
executive officers and vice presidents (the “Covered Executives”).

 

Incentive Compensation:  For purposes of this Policy, Incentive Compensation
means any bonuses and/or equity compensation awarded to a Covered Executive.

 

Recoupment; Accounting Restatement:  In the event that (a) the Board determines
that a Covered Executive engaged in fraud, intentional misconduct or gross
negligence that requires a material restatement of financial results, and
(b) such fraud or intentional misconduct resulted in an incorrect determination
that an incentive compensation performance goal had been achieved, then the
Board may take appropriate action to recover from such Covered Executive any
Incentive Compensation resulting from such incorrect determination that had been
paid to such Covered Executive during the three-year period preceding the filing
of such accounting restatement.  The Company may recoup Incentive Compensation
paid to the Covered Executive who engaged in the fraud, intentional misconduct
or gross negligence to the extent it was based on such incorrect determination,
as determined by the Board.

 

Method of Recoupment:  The Board will determine, in its sole discretion, the
method for recouping Incentive Compensation hereunder which may include, without
limitation: (a) requiring reimbursement of cash incentive compensation
previously paid; (b) seeking recovery of any gain realized on the vesting,
exercise, settlement, sale, transfer or other disposition of any equity-based
awards; (c) offsetting the recouped amount from any compensation otherwise owed
by the Company to the Covered Executive; (d) cancelling outstanding vested or
unvested equity awards or (e) taking any other remedial or recovery action
permitted by law or in equity, as determined by the Board.

 

Effective Date:  This Policy shall be effective as of April 23, 2018 (the
“Effective Date”) and shall only apply to Incentive Compensation that is
approved, awarded or granted to Covered Executives on or after the Effective
Date.

 

Amendment; Termination:  The Board may amend or terminate this Policy at any
time.

 

Other Recoupment Rights:  The Board may require that any employment agreement,
equity award agreement or similar agreement entered into on or after the
Effective Date shall, as a condition to the grant of any benefit thereunder,
require a Covered Executive to agree to abide by the terms of this Policy.  Any
right of recoupment under this Policy is in addition to, and not in lieu of, any
other remedies or rights of recoupment that may be available to the Company
pursuant to the terms of any similar policy in any employment agreement, equity
award agreement or similar agreement and any other legal remedies available to
the Company.  Nothing herein shall preclude the Company from pursuing any action
permitted by law or in equity against a Covered Executive who engages in fraud,
intentional misconduct or gross negligence which does not involve a restatement
of financial results.

 

Successors:  This Policy shall be binding and enforceable against all Covered
Executives and their beneficiaries, heirs, executors, administrators or other
legal representatives.

 

Approved by the Board of Directors on February 24, 2017 and ratified by the
Compensation Committee on April 23, 2018.

 

--------------------------------------------------------------------------------